Case 1:14-cv-01523-LPS Document 58 Filed 10/05/20 Page 1 of 4 PagelD #: 2313

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

MARK C. PURNELL, )
)
Petitioner, )
)

Vv. ) Civ. Act. No. 14-1523-LPS
)
WARDEN, SCI Forest State Penitentiary, }
Marienville, PA, and ATTORNEY )
ATTORNEY GENERAL OF THE )
STATE OF DELAWARE, )
)
Respondents. }

MEMORANDUM

I. BACKGROUND

On April 25, 2008, following a Delaware Superior Court jury trial, Petitioner Mark C.
Purnell (“Petitioner”) was convicted of second degree murder and various other charges. (D.I. 36 at
5) The Superior Court sentenced Petitioner on October 17, 2008 to an aggregate of seventy-seven
years at Level V incarceration, suspended aftet forty-five years for decreasing levels of supervision.
(D.I. 57 at 1) In December 2014, Petitioner filed a Petition for Writ of Habeas Corpus Pursuant to
28 U.S.C. § 2254 (“Petition”). (D.I. 1) In August 2015, the Court granted Petitioner leave to
proceed én forma pauperis and appointed the Federal Public Defender’s Office (“FPDO”) to represent
Petitioner in the instant federal habeas proceeding. (D.I. 24)

In September 2020, the combination of certain ciecumstances has left the FPDO unable to
continue to represent Petitioner in the pending habeas matter. (D.I. 57 at 2-3) As a result, the
FPDO seeks leave to withdraw from further representation of Petitioner, and asks that he be
appointed substitute, qualified, and experienced habeas counsel to represent him andes the Criminal

Justice Act of 1964, 18 U.S.C. § 3006A (“CJA”) and the District of Delaware’s CJA Plan. More

 

 

 
Case 1:14-cv-01523-LPS Document 58 Filed 10/05/20 Page 2 of 4 PagelD #: 2314

specifically, the FPDO asks the Court to appoint Ms. Tiffani Hurst, Esquire to represent Petitioner.
(D.1. 57 at 3)

It appears that Attorney Hurst has been responsible for handling Petitioner’s habeas Petition
for a significant period of time, she is the former chief of the FPDO’s CHU, and she is a seasoned
capital and non-capital habeas litigator. (D.I. 57 at 3) Attorney Hurst has retired from the FPDO
effective September 26, 2020, but Petitioner has asked to have Ms. Hurst continue her
representation of him upon het retirement. (D.I. 57-2) She has agreed to represent Petitioner if
appointed. (D.L. 57 at 3-4) However, Attorney Hurst is not a member of this District’s CJA Panel.
II, DISCUSSION

Although a habeas petitioner does not have a constitutional or statutory tight to an attorney
in a fedetal habeas proceeding, see Coleman v. Thompson, 501 U.S. 722, 752 (1994), a district court may
seek legal representation by counsel for a petitioner who demonstrates “special circumstances
indicating the likelihood of substantial prejudice to [the petitioner] resulting . . . from [the
petitioner’s] ptobable inability without such assistance to present the facts and legal issues to the
coutt in a complex but arguably meritorious case.” Tabron ». Grace, 6 F.3d 147, 154 Gd Cir.1993); 18
USS.C. § 3006A (a)(2)(B) (tepresentation by counsel may be provided for financially eligible petitioner
when court determines that “interests of justice so requite”). Notably, the United States District
Coutt for the District of Delaware has adopted a Plan for Furnishing Representation in Federal
Court for any Person Financially Unable to Obtain Adequate Representation in Accordance with the
CJA (“CJA Plan”). The Delaware CJA Plan provides for the establishment of the Federal Public
Defender Organization and for a separate panel of private attorneys known as the CJA Panel. See
Delaware CJA Plan at §§ V and VI. The CJA Panel attorneys are available for appointment as
counsel in habeas corpus proceedings filed pursuant to 28 U.S.C. § 2254, and the Delaware CjA

2

 
Case 1:14-cv-01523-LPS Document 58 Filed 10/05/20 Page 3 of 4 PagelD #: 2315

- Plan sets forth criteria for membership on the CJA Panel and the appointment process. See
Delaware CJA Plan at §§ IV(A)(@, (2); IVB,)(O,@); VE VIL

The Delaware CJA Plan allows for the appointment of counsel not on the CJA Panel “in
exceptional circumstances.” Delawate CJA Plan at § VIL(C). Section VII(C) provides, in relevant

patt

When the district judge presiding over a case . . . determines that the
appointment of an attorney, who is not a member of the CJA panel, is
in the interest of justice, judicial economy, or continuity of
reptesentation, ot there is some other compelling circumstance
warranting his or her appointment, the attorney may be admitted to
the CJA panel pro hac vice and appointed to represent the CJA
defendant. Consideration for preserving the integrity of the panel
selection process suggests that such appointments should be made
only in exceptional circumstances. Further, the attorney, who may ot
may not maintain an office in the District, should possess such qualities
as would qualify him or her for admission to the District’s CJA panel
in the ordinary course of panel selection.

Delaware CJA Plan at § VH (C).

As an initial matter, the Court grants the Motion for Leave to File Sealed Motion to
Withdraw Federal Public Defender and the Office of the Federal Public Defender as Counsel and
for the Appointment of Substitute Counsel. (D.1. 56) In turn, based on the assertions in the
Motion to Withdraw /Substitute Counsel, the Court finds that exceptional citcumstances are present
in this case. The case is complex, and Attorney Hurst is already farniliar with the issues because she
has teptesented Petitioner. (D.I. 57-2) In addition, she has considerable experience in both capital
and non-capital habeas litigation, Given her familiarity with Petitioner, the complexity of the case,
and her qualifications, the Court finds that the interests of justice, judicial economy, and continuity
in representation warrant the appointment of Attorney Hurst to represent Petitioner in this

proceeding.

 

 
Case 1:14-cv-01523-LPS Document 58 Filed 10/05/20 Page 4 of 4 PagelD #: 2316

IH. CONCLUSION

For the reason set forth above, the Court will grant: (1) the Motion for Leave to File Sealed
Motion for the Federal Public Defender and FPDO to Withdraw as Counsel and for the
Appointment of Substitute Counsel (D.I. 56); and (2) the Motion for the Federal Public Defender
and FPDO to Withdraw as Counsel and for the Appointment of Substitute Counsel (D.1. 57).
Consequently, the Court will appoint Attorney Tiffani Hurst to represent Petitioner, effective upon

the entry of this Memorandum and Order. A separate Order will be entered.

tes

October 5, 2020 HONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 

 

 
